A committee having been appointed to examine into the number of ratable polls in the several towns in the commonwealth, and compare them with the number of representatives from the said towns,2 and having made report ■3 — it was thereupon ordered, that the same committee report upon what principles, in what’'manner, and by what rules, questions, upon the returns of the number of representatives from the towns, ought to be determined.
The committee made a report,4 which was agreed to, as foi-*25lows. viz.: — “ That when any town in this commonwealth sends one or more members to represent them in the general court, more than they have a right by the number of ratable polls returned in the last valuation, agreeably to the constitution, the said member or members, to entitle them to their seats, shall produce, as evidence of the increase of the ratable polls to give them the right, an attested copy of the return of the last tax bill of said town by the assessors, who shall mate oath to the same ; and also, that said ratable polls were inhabitants one year at least preceding the election.”

 Same, 32.


 Same, 46.


 Same, 72.